Title: Additional Instructions Respecting a Peace Treaty with Great Britain, 18 October 1780
From: Continental Congress,Thomson, Charles
To: Adams, John


     
      In Congress Octr. 18. 1780
     
     Congress took into consideration the report of the committee on the letters of 23 and 24 March last from the honble. John Adams minister plenipotentiary for negotiating a treaty of Peace and a treaty of commerce with the king of G Britain and thereupon
     Resolved That the said minister be informed it is clearly the Opinion of Congress that a short truce would be highly dangerous to these United States.
     That if a truce be proposed for so long a period or for an indefinite period requiring so long notice previous to a renewal of hostilities as to evince that it is on the part of the king of Great Britain a virtual relinquishment of the object of the war and an expedient only to avoid the mortification of an express acknowledgment of the inde­pendence and sovereignty of these United States, the said minister be at liberty with the concurrence of our ally to accede thereto provided the removal of the British land and naval armaments from the United States be a condition of it.
     That in case a truce shall be agreed on by the belligerent parties, Congress rely on his attention and prudence to hold up the United States to the world in a stile and title not derogatory to the character of an independent and sovereign people.
     That with respect to those persons who have either abandoned or been banished from any of the United States since the commencement of the war, he is to make no stipulations whatsoever for their readmittance; and as to an equivalent for their property he may attend to propositions on that subject only on a reciprocal Stipulation that Great Britain will make full compensation for all the wanton destruction which the subjects of that nation have committed on the property of the citizens of the United States.
     That in a treaty of peace it is the wish of Congress not to be bound by any public engagement to admit British subjects to any of the rights or privileges of citizens of the United States; but at all times to be at liberty to grant or refuse such favors, according as the public interest and honor may dictate; and that it is their determination not to admit them to a full equality in this respect with the subjects of his most Christian Majesty unless such a concession should be deemed by the said minister preferable to a continuance of the war on that account.
     
      Extract from the minutes
      Chas Thomson Secy.
     
    